I think the so-called equitable Pleas No. 7 and 8 are deficient in several important elements. Those elements are lacking which show the deed to be a mortgage in this, no provision to repay the alleged loan, no time in which to repay and the allegations show *Page 215 
rather a conditional sale than a mortgage. I think the defendant is estopped in the absence of allegations showing that he did not mislead plaintiff by silence, from asserting that this transaction was a loan rather than a sale on condition.